September 1, 2011 John Reynolds Assistant Director Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, DC 20549 VIA EDGAR SUBMISSION Re:Brown-Forman Corporation Form 10-K for Fiscal Year Ended April 30, 2011 Filed June 27, 2011; File No. 002-26821 Request for Extension Dear Mr. Reynolds, We are in receipt of the Securities & Exchange Commission’s comment letter dated August 24, 2011, on Brown-Forman’s Form 10-K for the fiscal year ended April 30, 2011. As requested by Mr. Shehzad Niazi of your office, we are writing to confirm our request for an additional ten business days within which to respond to your letter.As discussed with Mr. Niazi, due to Brown-Forman’s first quarter earnings release on August 31, 2011, Form 10-Q to be filed next week, the upcoming Labor Day holiday, and prior travel commitments of certain key managers, Brown-Forman needs additional time to prepare a thoughtful and thorough response to the Commission’s comments. We understand our request for an extension has been granted, and that we have until September 22, 2011 to respond.We appreciate the Commission’s accommodation of our request. Please do not hesitate to contact me at (502) 774-7165 should you have any questions or concerns. Sincerely, /S/ Jane C. Morreau Jane C. Morreau, Chief Accounting Officer cc:Matthew E. Hamel
